DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 6/30/2022 to claims 1 and 11 have been entered. Claim 5 has been canceled. Claims 1-4 and 6-20 remain pending, of which claims 1-4, 6-9 and 19-20 are being considered on their merits. Claims 10-18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Election/Restrictions
Since the instant claims have been examined on their merits and an Office Action has been issued, the claims are now subject to the restriction under 35 U.S.C. 121. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-4, 6-9 and 19-20, drawn to a composition comprising cell aggregates containing hepatic cells, and infected by a pathogen.

Group II, claim 10, drawn to a second product of a multiwell plate.

Group III, claims 11-12, drawn to a method of making the product of Group IV.

Group IV, claim 13, drawn to a third product of a culture of hepatic cells exposed to a pathogen .

Group V, claim 14, drawn to a method of using the product of Group I.

Group VI, claim 15, drawn to a second method of using the product of Group I.

Group VII, claim 16, drawn to a fourth product of a vaccine.

Group VIII, claim 17, drawn to a third method of using the product of Group I.

Group IX, claim 18, drawn to a fifth product of a kit for screen for a drug or vaccine.

Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I can be made by for example cutting a piece of hepatic cell containing tissue exposed to a pathogen to a size of 50 to 200 micrometers.
Inventions I and V, VI and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group I can be used in for other processes such as growth of the cell aggregate or as a substrate for with the pathogen within the product can be cultivated.  
Inventions I, II, IV, VII, and IX are unrelated products.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions each of the products are distinct and have different designs, modes of operation, and effects. For example, the product of a cell aggregate infected by a pathogen, the product of a multiwell plate, the product of a culture of hepatic cells exposed to a pathogen, the product of a vaccine, and the product of a kit for screen for a drug or vaccine are each disclosed as being for different purposes, are each made in different ways, each have materially different designs and therefore different effects.
Inventions III, V, VI and VIII are unrelated methods.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have non-overlapping results, and are specifically claimed for non-overlapping processes. Therefore each of the methods are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Inventions I-IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, as discussed above, each the products and methods are distinct from each other. Furthermore, the only the products of Groups II, VII, and IX are not made or used in any of the claimed processes, Group I is not made by any of the claimed processes, and Group IV is not used in any of the claimed processes (the products of Groups I and IV are further discussed above). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search.
Applicant's election with traverse of Group I in the interview on 3/14/2022, and the reasons for traversal in the reply filed 6/30/2022 is acknowledged.  The traversal is on the grounds that the amended claims now recite the special technical feature wherein the cell aggregates containing hepatic cells, and infected by a pathogen have a specific size of 50 to 200 micrometers. This is not found persuasive because, as stated above, since the instant claims have been examined on their merits and an Office Action has been issued, the claims are now subject to the restriction under 35 U.S.C. 121. Furthermore, the feature which the applicant now alleges is the new special technical feature, does not make a contribution over the prior art since it is exemplified by Ananthanarayanan (see rejection under 35 U.S.C. 102(a)(1) below). Therefore this argument is not persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the interview on 3/14/2022, and the reasons for traversal in the reply filed 6/30/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the limitation wherein the composition “contains a culture medium”. However, claim 1 from which claim 8 depends limits to the composition including a culture medium. Therefore claim 8 fails to further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9 and 19-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a naturally occurring product without significantly more. The claims are drawn to a composition comprising three components (1) a synthetic cell culture media, (2) hepatic cells, and (3) a pathogen. The hepatic cells and pathogen both being naturally occurring products and therefore the judicial exception. This judicial exception is not integrated into a practical application because none of the claims recite any other structural features that would distinguish the claimed product form a naturally occurring counterparts. The limitation wherein the cells are infected with a pathogen does not amount to significantly more because cells in nature are naturally infected with pathogens.  The limitation wherein the cells are in aggregates or spheroids is nothing more than routine and conventional and therefore does not amount to significantly more (see for example the teachings of Ananthanarayanan in the rejection below). Importantly, simply removing a small sphere with a diameter of 50 to 200 micrometers from a naturally occurring liver that has naturally been infected with a pathogen and placing it in culture media does not materially change the structure of said infected liver fragment and said natural fragment reads on the claimed product. The claims not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of synthetic cell culture medium is nothing more than routine and conventional and does not significantly change the structure of the naturally occurring products. For example, see the teachings of Ananthanarayanan and Rice in the rejections below, both of which teach the use of synthetic cell culture medium. Additionally, the inclusion of extracellular matrix simply limits to the inclusion of another naturally occurring component that is naturally found in contact with cells in nature. Therefore these do not amount to significantly more. 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant alleges that because the claims recite the inclusion of a synthetic cell culture medium, that the claimed product has the markedly different characteristic of being above to survive outside of the naturally occurring environment. However, as stated above, the inclusion of synthetic cell culture medium is nothing more than routine and conventional and does not significantly change the structure of the naturally occurring products. For example, both Ananthanarayanan and Rice (as discussed in the rejections below), teach the use of synthetic cell culture medium for maintaining cells thereby establishing that it is routine and conventional. Additionally, since naturally occurring cells are generally capable of surviving, survival of cells does not distinguish the claimed product from natural cells. Importantly, the applicant has not pointed to any evidence of any distinct structural features that distinguish the claimed product from a naturally occurring product and therefore this argument is not persuasive. 
Applicant alleges that because the claims recite that the cells are in a spheroid of a specific size that the claimed product is markedly different. However, as stated above, limitation wherein the cells are in spheroids of a particual size is nothing more than routine and conventional and therefore does not amount to significantly more (see for example the teachings of Ananthanarayanan in the rejection below). Importantly, simply removing a small sphere with a diameter of 50 to 200 micrometers from a naturally occurring liver that has naturally been infected with a pathogen and placing it in culture media does not materially change the structure of said infected liver fragment, and said natural fragment reads on the claimed product. Therefore this argument is not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ananthanarayanan et al (2014, Mol. Pharmaceutics, 11(7): 2106–2114; reference U) as evidenced by Lemon et al (U.S. PGPUB 20070292840).
Regarding claims 1, 3-4 and 19, Ananthanarayanan teaches in vitro spheroid cultures of Huh 7.5 cells and primary human hepatocytes (see abstract). Regarding claims 1, 3-4 and 19, Ananthanarayanan teaches this system is an advantageous system which maintains liver-specific functions and allows for study of infections, and that therefore this system with its ease of handling make it suitable for the study of infections in basic research and pharmaceutical research and development (see abstract). Lemon is cited solely as evidence that the cell line Huh-7.5 is a subline of Huh-7 (see paragraph [0006]). Regarding claim 1, Ananthanarayanan teaches the spheroid cultures are uniformly sized spheroids ranging from 50−120 μm in diameter (see abstract and col. 2 on page 2109). Regarding claims 1 and 8, Ananthanarayanan teaches spheroid cultures are in Dulbecco’s modified Eagle medium (reads on synthetic culture medium) (see col.2 on page 2107). Regarding claims 1 and 7, Ananthanarayanan teaches the spheroids are infected with a reporter strain of HCV virus (reads on pathogen) (see col. 1 on page 2109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al (2014, Mol. Pharmaceutics, 11(7): 2106–2114) as evidenced by Lemon et al (U.S. PGPUB 20070292840), and in view of Rice et al (U.S. PGPUB 20110318730). 
Regarding claims 1, 3-4 and 19, Ananthanarayanan teaches in vitro spheroid cultures of Huh 7.5 cells and primary human hepatocytes (see abstract). Regarding claims 1, 3-4 and 19, Ananthanarayanan teaches this system is an advantageous system which maintains liver-specific functions and allows for study of infections, and that therefore this system with its ease of handling make it suitable for the study of infections in basic research and pharmaceutical research and development (see abstract). Lemon is cited solely as evidence that the cell line Huh-7.5 is a subline of Huh-7 (see paragraph [0006]). Regarding claim 1, Ananthanarayanan teaches the spheroid cultures are uniformly sized spheroids ranging from 50−120 μm in diameter (see abstract and col. 2 on page 2109). Regarding claims 1 and 8, Ananthanarayanan teaches spheroid cultures are in Dulbecco’s modified Eagle medium (reads on synthetic culture medium) (see col.2 on page 2107). Regarding claims 1 and 7, Ananthanarayanan teaches the spheroids are infected with a reporter strain of HCV virus (reads on pathogen) (see col. 1 on page 2109). 
Ananthanarayanan does not teach that the pathogen is a parasite that is Plasmodium (claims 2 and 6). Ananthanarayanan does not teach that the composition further comprises a soluble extracellular matrix (claims 9 and 20).
Like Ananthanarayanan, Rice teaches a cell population of hepatocytes, and specifically the cell line Huh-7.5, that form large aggregates, infected with a parasite (see abstract and paragraphes [0077] and [0177]). Regarding claims 2 and 6, Rice teaches these hepatocytes are useful for infecting pathogens to study said pathogens, and Rice that the pathogen is a parasite that is Plasmodium (see paragraph [0025]). Like Ananthanarayanan, Rice teaches the parasite is a reporter strain (see Figure 2A). Like Ananthanarayanan, Rice teaches that the cells are in a culture medium (see paragraphs [0013] and [0162]). Regarding claims 9 and 20, Rice teaches that it is useful to coat the culture with collagen or laminin (see paragraph [0088]). 
It would have been obvious to combine Ananthanarayanan and Rice to infect Ananthanarayanan’s hepatocyte model with Rice’s Plasmodium. A person of ordinary skill in the art would have had a reasonable expectation of success in infecting Ananthanarayanan’s hepatocyte model with Rice’s Plasmodium because Rice teaches that Ananthanarayanan’s cell types can be infected with Plasmodium. The skilled artisan would have been motivated to infect Ananthanarayanan’s hepatocyte model with Rice’s Plasmodium because Ananthanarayanan teaches this system is an advantageous system which maintains liver-specific functions and allows for study of infections, and that therefore this system with its ease of handling make it suitable for the study of infections in basic research and pharmaceutical research and development.
It would have been obvious to combine Ananthanarayanan and Rice to coat Ananthanarayanan’s hepatocyte model substrate with Rice’s collagen or laminin. A person of ordinary skill in the art would have had a reasonable expectation of success in coating Ananthanarayanan’s hepatocyte model substrate with Rice’s collagen or laminin because Rice teaches that Ananthanarayanan’s cell types can be grown on substrates coated with collagen or laminin. The skilled artisan would have been motivated to coat Ananthanarayanan’s hepatocyte model substrate with Rice’s collagen or laminin because Rice establishes that it is useful to coat substrates with collagen or laminin.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Rice does not teach the hepatocytes are in a spheroid form with a diameter of 50-200 micrometers. However, as discussed above, this feature is taught by the newly cited Ananthanarayanan reference. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653